Citation Nr: 0534594	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran's low back disorder did not manifest during 
active-duty service or for many years thereafter and the 
veteran's low back disorder is not otherwise related to 
active-duty service. 


CONCLUSION OF LAW

A low back disorder was not incurred in active-duty service.  
38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in October 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the October 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the October 2001 letter informed the veteran that the 
RO would obtain relevant records from a Federal agency, and 
that it was the veteran's responsibility to obtain and 
provide relevant records from a private entity.  Accordingly, 
the RO has properly informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO obtained the veteran's service 
medical records for his entire period of active-duty service, 
as well as all of the veterans VA medical center records.  
The October 2001 letter advised the veteran that the RO would 
attempt to secure additional records at the veteran's 
request.  At the veteran's request, the RO obtained medical 
records from Dr. Strong, the only private treating physician 
identified by the veteran.  As such, VA has fulfilled its 
duties to the veteran to the extent possible given the 
particular circumstances of this case.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  

VA is not required to provide a medical examination in this 
case.  The veteran's service medical records, including 
enlistment and separation examination reports, are silent 
with respect to any low back injuries or symptoms of a 
disorder.  The first complaint of low back pain appearing in 
the record is dated 1973, approximately 4 years following 
discharge from service.  The veteran was diagnosed as having 
degenerative disc disease (DDD) of the lumbar spine in 2003.  
The veteran contends that his DDD is related to service.  No 
competent medical opinion regarding the etiology of the 
veteran's low back disorder appears anywhere in the record.  
As a lay person the veteran is not competent to give an 
opinion requiring medical knowledge, such as the etiology of 
a current low back disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, absent any evidence that the 
veteran suffered an in-service event, injury or disease, and 
absent evidence of a nexus between service and a present 
disorder, VA is not required to afford the veteran a medical 
examination with respect to his claim of service connection 
for a low back disorder.   

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).
Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

As previously noted, the veteran served from March 1968 to 
December 1969.  The veteran's service medical records, 
including induction and separation examination reports, have 
been reviewed in detail and are silent with respect to any 
low back injuries or symptoms of a disorder.  The earliest 
notation in the record regarding a back disorder occurs in 
1973, approximately 4 years after the veteran's discharge.  

In August 1973 the veteran was seen by a private physician 
for complaints of low back pain.  At that time it was 
reported that the veteran had a sore back that had persisted 
for about a month.  The only history of any low back disorder 
reported by the veteran was that of constant bumping and 
jarring of his back while working as a scoop operator 
following active-duty service.  X-rays revealed a normal 
lumbosacral spine, but the ultimate diagnosis was that the 
veteran likely had a herniated intervertebral disc, which was 
probably induced by chronic bouncing up and down at work. 

In 2003, while receiving treatment at the VA medical center, 
the veteran was diagnosed as having DDD of the lumbar spine.  
No discussion of the etiology of this disorder was made in 
the VA treatment records and no such discussion appears 
anywhere in the entire record.  The veteran has submitted 
medical information from the Internet, and has stated that he 
believes that his DDD is related to self-diagnosed scoliosis.  
Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his back problems, it is noted that as a 
lay person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current low back 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the evidence fails to demonstrate an in-service 
event, disease, or injury related to the veteran's current 
low back disability.  Accordingly, the preponderance of the 
evidence is against a finding of service connection and the 
benefit of the doubt rule is inapplicable.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  



____________________________________________
JAMES L. MARCH. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


